I
         FILED IN                                                                                 PD-0399-15
COURT OF CRIMINALAPPEALS                                                       COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
       May 19, 2015                                                           Transmitted 5/18/2015 10:51:17 AM
                                                                                 Accepted 5/19/2015 3:55:22 PM
                                                                                                ABEL ACOSTA
   ABEL ACOSTA, CLERK             PD-0399-15
                                                                                                        CLERK


       MAHMOUD AFHAMI                     X     IN THE COURT OF CRIMINAL APPEALS
                                          X
                                          X
       VS.                                X
                                          X                                                    <f
                                          X
       THE STATE OF TEXAS                 X      OF THE STATE OF TEXAS



                         MOTION FOR FINAL EXTENSION OF TIME
                      TO FILE PETITION FOR DISCRETIONARY REVIEW


              COMES NOW, MAHMOUD AFHAMI, Appellant, and moves for an

        extension of fourteen (14) days in which to file his Petition for Discretionary Review,

        until and includingJune 1, 2015, and would further show as follows:

        A.    On March 17, 2015, in cause number 14-13-01013-CR, styled "Mahmoud

              Afhami vs. The State of Texas," the Fourteenth Court of Appeals affirmed the

              Appellant's conviction for terroristic threat against a member of Appellant's

              family. No motion for rehearing was filed.

        B     The deadline for filing the Petition for Discretionary Review in this cause is

               currently Monday, May 18, 2015.

        C.    A request is hereby made for a final extension of time to file the Appellant's

               Brief, until and including Monday, June 1, 2015.

        D:     The undersigned attorney, Bob Wicoff, has been unusually busy with other

               matters which have kept him from completing the PDR by the current

               deadline, including, but not limited to, the following:
      GERARDO TAPIA-LOPEZ VS. THE STATE OF TEXAS; No. 01-14-
      01016-CR; Appellant's brief due on May 20, 2015;

      Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony.

      Further, the undersigned is the chief of the appellate division of the Harris

County Public Defender's Office, which is extraordinarily busy at the current time.

One lawyer in the division (Angela Cameron) has just returned from six weeks'

absence due to a prolonged illness and another (Nicolas Hughes) has been unable to

handle his usual docket of direct appeals for several months now due to an influx of

nearly 400 post-conviction writs which stem from drug convictions, followed by

laboratory reports indicating no controlled substance to support the conviction.

       The undersigned, though not appearing as attorney of record on either of the

above attorney's cases, has been shouldering their workload. Additionally, the

undersigned is currently handing nearly a dozen Chapter 64 cases, and is the only
attorney in the Harris County Public Defender's Office who handles those cases.
       D One previous extension has been granted. If this, unexpected extension

request is granted, no further extensions are expected to be needed.
                                             Respectfully submitted,

                                             ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                             TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net



                          CERTIFICATE OF SERVICE


      A true copy of this motion has been served electronically on the Harris County

District Attorney's Office Appellate Division on the 18th day of May, 2015.




                                              /s/ Bob Wicoff
                                              BOB WICOFF